Name: Decision (EU, Euratom) 2016/1654 of the Representatives of the Governments of the Member States of 7 September 2016 appointing Judges to the General Court
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2016-09-15

 15.9.2016 EN Official Journal of the European Union L 247/13 DECISION (EU, Euratom) 2016/1654 OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 7 September 2016 appointing Judges to the General Court THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 254 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) Article 48 of Protocol No 3 on the Statute of the Court of Justice of the European Union, as amended by Regulation (EU, Euratom) 2015/2422 of the European Parliament and of the Council (1), provides that the General Court consists of 40 Judges as from 25 December 2015. Point (a) of Article 2 of that Regulation determines the term of office of the 12 additional Judges such that the end of their respective terms of office coincides with to the partial replacements of the membership of the General Court which will take place on 1 September 2016 and 1 September 2019. (2) It is on that basis that Mr Jan PASSER has been nominated for the post of additional Judge of the General Court. (3) Furthermore, Article 48 of Protocol No 3 on the Statute of the Court of Justice of the European Union, as amended by Regulation (EU, Euratom) 2015/2422, provides that the General Court consists of 47 Judges as from 1 September 2016. Point (b) of Article 2 of that Regulation determines the term of office of the seven additional Judges such that the end of their respective terms of office coincides with the partial replacements of the membership of the General Court which will take place on 1 September 2019 and 1 September 2022. (4) It is on that basis that Mr RenÃ © BARENTS, Ms Maria JosÃ © COSTEIRA, Mr Alexander KORNEZOV, Mr Ezio PERILLO and Mr Jesper SVENNINGSEN have been nominated for the posts of additional Judges at the General Court. (5) The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of Mr RenÃ © BARENTS, Ms Maria JosÃ © COSTEIRA, Mr Alexander KORNEZOV, Mr Jan PASSER, Mr Ezio PERILLO and Mr Jesper SVENNINGSEN to perform the duties of Judges of the General Court. (6) It is appropriate to appoint Mr Jan PASSER for the period from the date of entry into force of this Decision to 31 August 2019. It is also appropriate to appoint Ms Maria JosÃ © COSTEIRA for the period from the date of entry into force of this Decision to 31 August 2022. (7) Given that Mr RenÃ © BARENTS, Mr Alexander KORNEZOV, Mr Ezio PERILLO and Mr Jesper SVENNINGSEN performed the duties of Judges of the Civil Service Tribunal until the dissolution of that Tribunal on 31 August 2016, and given that jurisdiction at first instance in disputes between the Union and its servants is transferred to the General Court from 1 September 2016 by Regulation (EU, Euratom) 2016/1192 of the European Parliament and of the Council (2), it is appropriate to appoint Mr Alexander KORNEZOV and Mr Ezio PERILLO for a term of office commencing on 1 September 2016 and ending on 31 August 2019, and to appoint Mr RenÃ © BARENTS and Mr Jesper SVENNINGSEN for a term of office commencing on 1 September 2016 and ending on 31 August 2022, HAVE ADOPTED THIS DECISION: Article 1 Mr Jan PASSER is hereby appointed a Judge of the General Court for the period from the date of entry into force of this Decision to 31 August 2019. Article 2 Ms Maria JosÃ © COSTEIRA is hereby appointed a Judge of the General Court for the period from the date of entry into force of this Decision to 31 August 2022. Article 3 The following persons are hereby appointed Judges of the General Court for the period from 1 September 2016 to 31 August 2019:  Mr Alexander KORNEZOV,  Mr Ezio PERILLO. Article 4 The following persons are hereby appointed Judges of the General Court for the period from 1 September 2016 to 31 August 2022:  Mr RenÃ © BARENTS,  Mr Jesper SVENNINGSEN. Article 5 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 7 September 2016. The President P. JAVORÃ Ã K (1) Regulation (EU, Euratom) 2015/2422 of the European Parliament and of the Council of 16 December 2015 amending Protocol No 3 on the Statute of the Court of Justice of the European Union (OJ L 341, 24.12.2015, p. 14). (2) Regulation (EU, Euratom) 2016/1192 of the European Parliament and of the Council of 6 July 2016 on the transfer to the General Court of jurisdiction at first instance in disputes between the European Union and its servants (OJ L 200, 26.7.2016, p. 137).